DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0367086 (de Grammont).
Regarding claim 1, de Grammont  discloses a recreational off-highway vehicle comprising: a vehicle frame 12 having a front portion, a rear portion and a passenger compartment between the front and rear portions (See Fig 1); at least one front wheel 14 supporting the front portion of the vehicle frame; a right and left rear wheel 18 supporting respective lateral sides of the rear portion of the vehicle; a solid rear axle 34 rotatably supporting the right and left rear wheels at opposite ends of the solid rear axle 
Regarding claim 3, de Grammont discloses a rear differential having right and left output axle coupled to respective right and left hub axle of respective wheels, the right and left output axles 354 are offset upward with respect to rotational axis of the right and left hub axles.  (See Fig 24A).
Regarding claim 6, de Grammont discloses that the motor is located rearward of a seat in the passenger compartment. (See Fig 5 at 30).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0367086 (de Grammont) in view of US Pub 2020/0025275 (Schroeder).
Regarding claim 4, de Grammont does not disclose a sway bar with links extending to the trailing arms.  However, Schroeder discloses a sway bar 116 having connecting links 166 on each side extending to the trailing arms 154.  (See Fig 3, only one side is shown).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a sway bar system as .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0367086 (de Grammont) in view of AU 9944832A (Brooks).
Regarding claim 5, de Grammont does not disclose that the right side includes a pair of right shock absorbers (See Fig 3 at 120B and 140) and the left side includes a pair of left shock absorbers (Se Fig 3 at 120A and 140).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in de Grammont so that each side has a pair of shock absorbers in order to provide suitable and adjustable rotational and angular motion.
Claims 7, 11-12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0367086 (de Grammont) in view of US Pub 2015/0232126 (Okuyama).
Regarding claim 7, De Grammont does not disclose a rear differential that is laterally offset from a vertical center plane.  However, Okuyama discloses a rear differential 26 that is offset from the center plane (See Fig 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the rear differential of De Grammont such that it has an offset rear differential in order to accommodate the exhaust pipe in such a way as to suppress vibration.  (See Para [0008] of Okuyama).
Regarding claim 11, de Grammont  discloses a recreational off-highway vehicle comprising: a vehicle frame 12 having a front portion, a rear portion and a passenger compartment between the front and rear portions (See Fig 1); at least one front wheel 
Regarding claim, 12. De Grammont discloses a transmission 32 disposed on the vehicle frame and operatively connected to the motor 30  (See Fig 5) and operatively 
Regarding claim 14, De Grammont discloses that the rear differential 526 has  right and left output axles coupled to respective right and left hub axles of the respective right and left rear wheels and that the and that the axles have rotational axes that are offset upward with respect to rotational axes of the hub axles.  (See Para [0132] and Figs 25A and 25B).
Regarding claim 17, De Grammont discloses that the motor 30 is located rearward of a seat in the passenger compartment.  (See Fig 5).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0367086 (de Grammont)  and US Pub 2015/0232126 (Okuyama) in view of US Pub 2020/0025275 (Schroeder).
Regarding claim 15, the combination of de Grammont and Okuyama does not disclose the sway bar with links extending to the trailing arms.  However, Schroeder discloses a sway bar 116 having connecting links 166 on each side extending to the trailing arms 154.  (See Fig 3, only one side is shown).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a sway bar system as shown in Schroeder to the system in de Grammont because doing so limits roll of the frame assembly.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0367086 (de Grammont)  and US Pub 2015/0232126 (Okuyama) in view of AU 9944832A (Brooks).
.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0367086 (de Grammont)  in view of USPN 9,440,671 (Schlangen).
Regarding claim 8, de Grammont does not disclose the left and right control links.  However, Schlangen discloses left and right control links 468 in which couplers 520 and 533 connect the control links to the frame and to the axle  (See Figs 27 and 28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the control links in Schlangen to the structure in de Grammont to acts as alignment arms in order to adjust with the movement with the axle.
Regarding claim 9, the combination of de Grammont and Schlangen discloses that the rear alignment arm can be adjustable.  (See Col 10, lines 15-25).  It would have obvious to one having ordinary skill in the art to provide adjustable arms in order to allow the overall length of the alignment arms to be changed to facilitate the alignment.


s 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0367086 (de Grammont)  and US Pub 2015/0232126 (Okuyama) in view of USPN 9,440,671 (Schlangen).
Regarding claims 18-19, the combination of deGrammont and Okuyama does not isclose left and right control links. However, Schlangen discloses left and right control links 468 in which couplers 520 and 533 connect the control links to the frame and to the axle  (See Figs 27 and 28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the control links in Schlangen to the structure in de Grammont to acts as alignment arms.  Schlangen also discloses that the alignment arms are adjustable for adjusting with the movement with the axle.  (See Col 10, lines 15-25).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0367086 (de Grammont) and US Pub 2015/0232126 (Okuyama) in view of US Pub 2018/0272819 (Galla).
Regarding claim 20, the combination of de Grammont and Okuyama discloses where the axle is bolted to a housing of the rear differential, but does not disclose first and second axle housings.  However, Galla discloses that the axle shaft is rotatably positioned within an axle housing 19 on each side of the differential.  It would have been obvious to one having ordinary skill in the art to provide housings for the axle to protect the axle from road debris.
Allowable Subject Matter
Claims 2, 10, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616